DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al. (US10064530), hereinafter Krebs, in view of Lawrence et al. (US20220133107), hereinafter Lawrence.
Regarding claim 6, Krebs discloses a surface cleaning apparatus comprising: 
(a) an air flow path (see annotated Fig. 5 below) extending from a dirty air inlet to a clean air outlet (Fig. 5, air travels from a dirty air inlet (Fig. 2 element 14) to a clean air outlet (Fig. 2 element 120); 9:23-42), the air sflow path comprising an inlet conduit (Fig. 2 element 52) having a flow direction (direction of the airflow path within the inlet conduit shown in annotated Fig. 5 below) an outlet port (see annotated Fig. 2 below) and an inlet conduit axis (Fig. 4 element Y); 
(b) a suction motor (Fig. 2 element 16) positioned in the air flow path (2:40-41); 
(c) an air treatment chamber (Fig. 2 element 46) provided in the air flow path (see annotated Fig. 5 below), the air treatment chamber comprising an upper end (see annotated Fig. 4 below), a lower end (see annotated Fig. 4 below), a front end (see annotated Fig. 4 below) having an air 10inlet (see annotated Fig. 4 below), a rear end (see annotated Fig. 4 below), a longitudinal axis (Fig. 4 element Y) extending between the front and rear ends of the air treatment chamber (Fig. 4) and a porous filter member (See annotated Fig. 4 below) provided in the air treatment chamber rearward of the front end (See annotated Fig. 4 below), the porous filter member comprising an outlet passage from the air treatment chamber (see annotated Fig. 4 below, cavity of filter forms an outlet passage from the air treatment chamber (46)), the porous filter member having an interior volume (see annotated Fig. 4 below, cavity of filter corresponds to interior volume);
(d) an air impermeable impact wall (Fig. 2 element 50; impact wall (50) being a solid wall makes it air impermeable) opposed to the outlet port of the inlet conduit and forward of the porous filter member (see annotated Fig. 4 below), the impact wall having a lower end (see annotated Fig. 2 below) which is spaced from the lower end of the air treatment chamber (see annotated Figs. 2 and 4 below) whereby air flow entering the air treatment chamber from the inlet conduit is directed towards the impact wall (3:48-54).20
	Krebs fails to disclose a directing member that is associated with the outlet port of the inlet conduit and is rearwardly/(54168Appl No. 17/142,583 Response to Office Action of June 17, 2022pivotable to an operating position, a stop member that limits the rearward rotation of the directing member whereby, in operation, the directing member pivots rearward to the operating position in which the directing member is at an angle of at least 10° from the flow direction whereby, in the operation position, the directing member extends axially inwardly and downwardly and is positioned to be impacted by air travelling through the inlet conduit.
Lawrence is also concerned with a surface cleaning apparatus and teaches a directing member (Fig. 15 element 232) rearwardly/(54168Appl No. 17/142,583 Response to Office Action of June 17, 2022pivotable to an operating position (0022-0023) and, a stop member (Fig. 15 elements 241 and 242) that limits the rearward rotation of the directing member (0082) whereby, in operation, the directing member pivots rearward to the operating position in which the directing member is at an angle from the flow direction (Fig. 14b) whereby, in the operation position, the directing member extends axially inwardly and is positioned to be impacted by air travelling through the inlet conduit (Fig. 14b, 0082). Attaching the directing member taught by Lawrence onto the outlet port of Krebs and attaching the stop member taught by Lawrence onto the surface cleaning apparatus of Krebs accordingly yields a directing member that is associated with the outlet port of the inlet conduit (Lawrence, Fig. 15 element 232) and is rearwardly/(54168Appl No. 17/142,583 Response to Office Action of June 17, 2022pivotable to an operating position (Lawrence, 0082), a stop member (Lawrence, Fig. 15 elements 241 and 242) that limits the rearward rotation of the directing member (0082) whereby, in operation, the directing member pivots rearward to the operating position in which the directing member is at an angle from the flow direction whereby, in the operation position, the directing member extends axially inwardly and is positioned to be impacted by air travelling through the inlet conduit (0082). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the outlet port of Krebs by incorporating the directing member and associated stop member taught by Lawrence because Lawrence teaches that the directing member (232) allows airflow with debris to enter when in an operation position and covers the inlet when it is closed, which Lawrence teaches allows a greater loading of dust to be collected.
Krebs and Lawrence both fail to teach in operation, the directing member is at an angle of at least 10° from the flow direction and extends downwardly. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the directing member of Lawrence, as already incorporated into the surface cleaning apparatus of Krebs, to, when in operation, extend downwardly to direct air toward the air treatment chamber (46). it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the directing member of Lawrence, as already incorporated into the surface cleaning apparatus of Krebs, to, when in operation, extend downwardly at an angle of at least 10° from the flow direction because this is routine optimization. Also, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the device of Krebs, as modified, to suit a particular application based on basic engineering principles and intended use, including an angle of a directing member based on desired airflow shape imparted by the directing member as well as desired air velocity, including configurations which correspond to the claimed angles (e.g. at least 10° from the flow direction).

    PNG
    media_image1.png
    860
    809
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    862
    909
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    546
    836
    media_image3.png
    Greyscale

Regarding claim 11, Krebs, as modified, discloses the limitations of claim 6, as above, and further discloses the directing member comprises an openable door (Lawrence, Fig. 15 element 232) provided at the outlet port of the inlet conduit, the openable door is moveable from a closed position in which the moveable door closes the inlet conduit and the operating position (Lawrence, 0082).
Regarding claim 12, Krebs, as modified, discloses the limitations of claim 11, as above, and further discloses in the operating position, the directing member is at an angle of at least 15° from the flow direction (see similar rejection reasoning from claim 6).
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. Applicant argues that the directing member taught by Lawrence bends instead of pivoting. Examiner respectfully disagrees. Examiner finds that paragraphs 0022-0023 from Lawrence teaches that the directing member taught by Lawrence is pivotable.
Allowable Subject Matter
Claims 1-5, 9, 14-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1 the closest art of record, Krebs et al. (US10064530), fails to teach, suggest, or make obvious “the impact wall comprises a deflecting portion that extends downwardly and forwardly at an angle to a plane that is transverse to the longitudinal axis” in combination with the additional elements of each respective claim.
Claims 2-5, 9, 14-16, and 18-20 are allowed as being dependent from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 7 the closest art of record, Krebs et al. (US10064530), fails to teach, suggest, or make obvious “a portion of the impact wall extends downwardly and forwardly at an angle to a plane that is transverse to the longitudinal axis”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./               Examiner, Art Unit 3723                                                                                                                                                                                         




/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723